Exhibit 10.3

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made effective as of the
     day of November, 2017, by and among Rice Midstream Partners LP, a Delaware
limited partnership (the “Partnership”), Rice Midstream Management LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “Company”), and [NAME] (“Indemnitee”), a director and/or officer of the
Company.

 

WHEREAS, it is essential to the Partnership and the Company that the Company
retain and attract as directors and officers the most capable persons available;
and

 

WHEREAS, Indemnitee is a director and/or officer of the Company and in that
capacity is performing a valuable service for the Company and the Partnership;
and

 

WHEREAS, the Amended and Restated Agreement of Limited Partnership of the
Partnership (as may be amended from time to time, the “Partnership Agreement”)
provides for indemnification of and advancement of expenses to the directors and
officers of the Company for liabilities and expenses they incur in their
capacities as such, and the Partnership Agreement provides that such right to
indemnification and advancement of expenses need not be exclusive; and

 

WHEREAS, the Amended and Restated Limited Liability Company Agreement of the
Company (as may be amended from time to time, the “LLC Agreement”) provides for
indemnification of and advancement of expenses to the directors and officers of
the Company for liabilities and expenses they incur in their capacities as such,
and the LLC Agreement provides that such right to indemnification and
advancement of expenses need not be exclusive; and

 

WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability in order to enhance Indemnitee’s continued service to the Partnership
and the Company in an effective manner, Indemnitee’s reliance on the Partnership
Agreement and the LLC Agreement, and in part to provide Indemnitee with specific
contractual assurance that the protection promised in the Partnership Agreement
and the LLC Agreement will be available to Indemnitee in accordance with the
terms hereof, the Company and the Partnership desire to provide in this
Agreement for the indemnification of and the advancement of expenses to
Indemnitee to the fullest extent permitted by law (whether partial or complete)
and as set forth in this Agreement and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies (the
“D & O Insurance”).

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and of Indemnitee continuing to serve the Partnership and the Company
directly or, at the Company’s request, another enterprise, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                      Indemnity of Indemnitee.

 

(a)                                 Each of the Partnership and the Company
hereby agrees to indemnify and hold harmless, to the fullest extent permitted by
law but subject to the limitations expressly provided in the Partnership
Agreement and the LLC Agreement, Indemnitee from and against any and all losses,
claims, damages, liabilities (joint or several), expenses (including legal fees
and expenses), judgments, fines, ERISA excise taxes, penalties, interest,
settlements or other amounts arising from any and all threatened, pending or

 

--------------------------------------------------------------------------------


 

completed claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, and whether formal or informal and
including appeals (hereinafter, “a proceeding”), in which Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
Indemnitee’s status as a director or officer of the Company or is or was serving
at the request of the Company as a manager, managing member, general partner,
director, officer, fiduciary, or trustee of another Person (as defined in the
LLC Agreement), including service with respect to employee benefit plans, and
acting (or refraining to act) in such capacity on behalf of or for the benefit
of the Partnership and the Company; provided, that Indemnitee shall not be
indemnified and held harmless pursuant to this Agreement, the Partnership
Agreement or the LLC Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which Indemnitee is seeking
indemnification, Indemnitee acted in Bad Faith (as defined in the Partnership
Agreement) or, in the case of a criminal matter, acted with knowledge that
Indemnitee’s conduct was unlawful.

 

(b)                                 To the fullest extent permitted by law, the
Partnership and the Company shall pay the expenses (including legal fees and
expenses) incurred by Indemnitee who is indemnified pursuant to Section 1(a) in
defending any proceeding prior to a final and non-appealable judgment entered by
a court of competent jurisdiction determining that, in respect of the matter for
which Indemnitee is seeking indemnification pursuant to this Agreement, the
Partnership Agreement or the LLC Agreement, Indemnitee is not entitled to be
indemnified, promptly after receipt by the Partnership and the Company of a
written request therefor stating in reasonable detail the expenses incurred or
to be incurred.

 

(c)                                  If a claim under paragraph (a) or (b) of
this section is not paid in full by the Partnership and the Company within
forty-five (45) days after a written claim has been received by the Partnership
and the Company, Indemnitee may, at any time thereafter, bring suit against the
Partnership and the Company to recover the unpaid amount of the claim.  The
burden of proving that indemnification or advances are not appropriate shall be
on the Partnership and the Company.  Indemnitee shall also be entitled to be
paid the expenses of prosecuting such claim to the extent he or she is
successful in whole or in part on the merits or otherwise in establishing his or
her right to indemnification or to the advancement of expenses.  The Partnership
and the Company shall pay such fees and expenses in advance of the final
disposition of such action on the terms and conditions set forth in
Section 1(b).

 

(d)                                 The termination of any proceeding to which
Indemnitee is a party by judgment, order, settlement, or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
Indemnitee did not meet any standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

 

(e)                                  The obligations of the Partnership and the
Company hereunder are joint and several; provided, however, that the Partnership
and the Company hereby agree that, as between themselves, the Partnership shall
pay and perform all such obligations to the greatest extent possible.

 

2.                                      Maintenance of Insurance.

 

(a)                                 The Company represents that a summary of the
terms of the policies of D & O Insurance in effect as of the date hereof is
attached hereto as Exhibit A (the “Insurance Policies”).  Subject only to the
provisions of Section 2(b) hereof, each of the Partnership and the Company
agrees that, so long as Indemnitee shall continue to serve as a director or
officer of the Company (or shall continue at the request of the Company to serve
as a manager, managing member, general partner, director, officer, fiduciary, or
trustee of another Person, including service with respect to employee benefit
plans) and thereafter so long as Indemnitee shall be subject to any proceeding
by reason of the fact that Indemnitee was a director or officer of the Company
(or served in any of said other capacities), the Company shall purchase and

 

2

--------------------------------------------------------------------------------


 

maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policy or policies of D & O Insurance providing coverage at least
comparable to that provided pursuant to the Insurance Policies.

 

(b)                                 The Company shall not be required to
maintain said policy or policies of D & O Insurance in effect if the Board of
Directors of the Company determines that (i) the premium cost for such insurance
is substantially disproportionate to the amount of coverage, (ii) the coverage
provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance or (iii) said insurance is not
otherwise reasonably available; provided, however, that in the event the then
Board of Directors makes such a judgment, the Company shall purchase and
maintain in force a policy or policies of D & O Insurance in the amount and with
such coverage as the Board of Directors determines to be reasonably available.

 

(c)                                  If and to the extent the Company, acting
under Section 2(b), does not purchase and maintain in effect the policy or
policies of D & O Insurance described in Section 2(a), the Partnership and the
Company shall, to the fullest extent permitted by law, indemnify and hold
harmless Indemnitee to the full extent of the coverage which would otherwise
have been provided by such policies. The rights of Indemnitee hereunder shall be
in addition to all other rights of Indemnitee under the remaining provisions of
this Agreement.

 

3.                                      Continuation of Indemnity.

 

The obligations of the Partnership and the Company hereunder shall be applicable
to any and all claims made after the date hereof regardless of when the facts
upon which such claims are based occurred, including times prior to the date
hereof. All agreements and obligations of the Partnership and the Company
contained in this Agreement shall continue during the period Indemnitee is a
director or officer of the Company (or is serving at the request of the Company
as a manager, managing member, general partner, director, officer, fiduciary, or
trustee of another Person, including service with respect to employee benefit
plans) and shall continue as to an Indemnitee who has ceased to serve in such
capacity and inure to the benefit of the heirs, successors, assigns and
administrators of Indemnitee.

 

4.                                      Contribution.

 

If the full indemnification provided in Section 1 hereof may not be paid to
Indemnitee because such indemnification is prohibited by law, then in respect of
any actual or threatened proceeding in which the Partnership or the Company is
jointly liable with Indemnitee (or would be if joined in such proceeding), the
Partnership and the Company shall contribute to the amount of expenses incurred
by Indemnitee for which indemnification is not available in such proportion as
is appropriate to reflect (i) the relative benefits received by the Partnership
or the Company on the one hand and Indemnitee on the other hand from the
transaction from which such proceeding arose and (ii) the relative fault of the
Partnership or the Company on the one hand and of Indemnitee on the other in
connection with the events that resulted in such expenses, as well as any other
relevant equitable considerations.  The relative fault of the Partnership or the
Company (which shall be deemed to include the applicable entity’s other
directors, officers and employees) on the one hand and of Indemnitee on the
other hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such expenses.  Each of the Partnership
and the Company agrees that it would not be just and equitable if contribution
pursuant to this section were determined by any method of allocation which does
not take account of the foregoing equitable considerations.

 

3

--------------------------------------------------------------------------------


 

5.                                      Notification and Defense of Claim.

 

As soon as practicable after receipt by Indemnitee of actual knowledge of any
proceeding, Indemnitee shall notify the Partnership and the Company thereof if a
claim in respect thereof may be or is being made by Indemnitee against the
Partnership or the Company under this Agreement; provided, that the failure of
Indemnitee to give such notice shall not relieve the Partnership or the Company
of its obligations hereunder except to the extent the Partnership or the Company
is actually prejudiced by such failure.  With respect to any proceeding as to
which Indemnitee has so notified the Partnership and the Company:

 

(a)                                 The Partnership and the Company will be
entitled to participate therein at their own expense; and

 

(b)                                 Except as otherwise provided below, the
Partnership and the Company may assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After the Partnership and the Company
notify Indemnitee of their election to so assume the defense, the Partnership
and the Company will not be liable to Indemnitee under this Agreement for any
legal or other expenses subsequently incurred by Indemnitee in connection with
the defense, other than reasonable costs of investigation, including an
investigation in connection with determining whether there exists a conflict of
interest of the type described in (ii) of this paragraph, or as otherwise
provided in this paragraph. Indemnitee shall have the right to employ his or her
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after the Partnership and the Company notify Indemnitee of
their assumption of the defense shall be at the expense of Indemnitee unless:
(i) the Partnership and the Company authorize Indemnitee’s employment of
counsel; (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Partnership, the Company and Indemnitee in the
conduct of the defense or (iii) the Partnership and the Company shall not have
employed counsel to assume the defense of such action within a reasonable time
after the Partnership and the Company have notified Indemnitee of their election
to assume the defense, in each of which cases the fees and expenses of counsel
shall be at the expense of the Partnership and the Company. The Partnership and
the Company shall not be entitled to assume the defense of any proceeding
brought by or on behalf of the Partnership or the Company or as to which
Indemnitee shall have made the conclusion described in (ii) of this paragraph.

 

(c)                                  The Partnership and the Company shall not
be obligated to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any action or claim effected without their written consent. 
The Partnership and the Company shall not settle any action or claim in any
manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent.  None of the Partnership, the Company or
Indemnitee shall unreasonably withhold its consent to any proposed settlement.

 

6.                                      Undertaking to Repay Expenses.

 

In the event it shall ultimately be determined by a court that Indemnitee is not
entitled to be indemnified for the expenses paid by the Partnership and the
Company pursuant to Section 1(b) hereof or otherwise or was not entitled to be
fully indemnified, Indemnitee shall repay to the Partnership and the Company
such amount of the expenses, or the appropriate portion thereof, so paid or
advanced.  Indemnitee shall reimburse the Partnership and the Company for any
amounts paid by the Partnership and the Company as indemnification of expenses
to the extent Indemnitee receives payment for the same expenses from any
insurance carrier or from another party.

 

4

--------------------------------------------------------------------------------


 

7.                                      Notice.

 

Any notice to the Partnership or the Company shall be directed to Rice Midstream
Management LLC, EQT Plaza, 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222, Attention: Corporate Secretary (or such other address as the
Partnership or the Company shall designate in writing to Indemnitee).

 

8.                                      Severability.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:

 

(a)                                 the validity, legality and enforceability of
the remaining provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 

(b)                                 to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

9.                                      Indemnification Under this Agreement Not
Exclusive.

 

(a)                                 The rights to indemnification and to the
advancement of expenses provided by this Agreement shall not be deemed to be
exclusive of any other rights to which Indemnitee may be entitled under any
statute, any provision of the Certificate of Limited Partnership of the
Partnership, the Certificate of Formation of the Company, the Partnership
Agreement, the LLC Agreement, or any other agreement, any vote of members or
directors, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding such office.  The protection and
rights provided by this Agreement and all of such other protections and rights
are intended to be cumulative.  To the extent that a change in law (whether by
statute or judicial decision) permits greater indemnification under such
provisions than would be afforded currently under this Agreement, it is the
intention of the parties that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change.

 

(b)                                 It is the intention of the parties in
entering into this Agreement that the insurers under any D & O Insurance policy
shall be obligated ultimately to pay any claims by Indemnitee which are covered
by such policy or to give such insurers any rights against the Company under or
with respect to this Agreement, including, without limitation, any right to be
subrogated to any of Indemnitee’s right hereunder, unless otherwise expressly
agreed to by the Company in writing, and the obligation of such insurers to the
Company or Indemnitee shall not be deemed to be reduced or impaired in any
respect by virtue of the provisions of this Agreement.

 

10.                               Miscellaneous.

 

(a)                                 This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.

 

(b)                                 This Agreement shall be binding upon
Indemnitee and upon the Partnership and the Company, their successors and
assigns, and shall inure to the benefit of Indemnitee and his or her heirs,
executors, personal representatives and assigns, and to the benefit of the
Partnership and the Company

 

5

--------------------------------------------------------------------------------


 

and their successors and assigns.  If the Company or the Partnership shall merge
or consolidate with another company or shall sell, lease, transfer or otherwise
dispose of all or substantially all of its assets to one or more Persons or
groups (in one transaction or series of transactions), (i) the Company and the
Partnership shall cause the successor in the merger or consolidation or the
transferee of the assets that is receiving the greatest portion of the assets or
earning power transferred pursuant to the transfer of the assets, by agreement
in form and substance satisfactory to Indemnitee, to expressly assume all of the
Company’s and the Partnership’s obligations under and agree to perform this
Agreement, and (ii) the term “Company” or “Partnership”, as applicable, whenever
used in this Agreement shall mean and include any such successor or transferee.

 

(c)                                  As used in this Agreement, no matter
adjudicated by a court order shall be deemed “determined” or “ultimately
determined,” and no matter shall be deemed to be a “final disposition,” unless
and until (i) the time to appeal, petition for writ of certiorari or allocatur,
or otherwise seek appellate review or to move for reargument, rehearing or
reconsideration of the order has expired and no appeal, petition for writ of
certiorari, allocatur, or other appellate review, or proceedings for reargument,
rehearing, or reconsideration shall then be pending, or (ii) in the event that
an appeal, petition for writ of certiorari or allocatur, or other appellate
review or reargument, rehearing or reconsideration thereof has been sought, such
order shall have been affirmed by the highest court to which such order was
appealed or review thereof shall have been denied by the highest court from
which a writ of certiorari or allocatur, or other appellate review or
reargument, rehearing, or reconsideration was sought, and the time to take any
further appeal, to petition for writ of certiorari or allocatur, to otherwise
seek appellate review, or to move for reargument, rehearing, or reconsideration
shall have expired.

 

(d)                                 No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
each of the parties hereto; provided, however, that the Partnership or the
Company may amend this Agreement from time to time without Indemnitee’s consent
to the extent deemed to be necessary or appropriate, in its sole discretion, to
effect compliance with Section 409A of the Internal Revenue Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Indemnitee.

 

(e)                                  This Agreement is intended to provide for
the indemnification of, and/or purchase of insurance policies providing for
payments of, expenses and damages incurred with respect to bona fide claims
against Indemnitee, as a service provider, or the Partnership and the Company,
as the service recipient, in accordance with Treas. Reg.
Section 1.409A-1(b)(10), pursuant to which the Agreement shall not provide for
the deferral of compensation.  The Agreement shall be construed consistently,
and limited in accordance with, the provisions of such regulation.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

 

RICE MIDSTREAM PARTNERS LP

 

 

 

By:

Rice Midstream Management LLC

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

RICE MIDSTREAM MANAGEMENT LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INDEMNITEE

 

 

 

 

 

Name: [NAME]

 

[Signature Page to RMP Indemnification Agreement]

 

--------------------------------------------------------------------------------